(By two judges.) If what purports to be a copy of the record is not certified by the Clerk the cause will be dismissed. (R.)If no part of the record is certified there can be no suggestion of a diminution of the record. (R.) 15th January, 1872.*576The bill of exceptions was properly certified. Bat what was sent up as a copy of the record had no certificate. Defendant’s counsel moved to dismiss the cause because no certified record had been sent up. Plaintiff’s counsel said he would suggest a diminution of the record. The Court replied that there was nothing certified upon which a suggestion of diminution could be made, and dismissed the cause.The cause of 1ST. II. Goss vs. J. W. Bond, from the same county, was dismissed for the same reason.